Title: To John Adams from Thomas McKean, 18 December 1780
From: McKean, Thomas
To: Adams, John


     
      Dear Sir
      Philadelphia. Decemr. 18th. 1780
     
     My letter of November 8th. 1779 by John Lowell Esquire in answer to your favor of the 20th. September preceding, did not, I fear, get to hand previous to your departure from Boston. However I hope you have received it.
     Congress have a few days ago appointed Colo: Palfrey, late Paymaster General, to be Consul for the United States in France, with considerable powers over their commercial business, in particular to forward all supplies for the army; which have been hitherto unaccountably delayed and neglected. Young Colo: Laurens is also just appointed Envoy Extraordinary to the Court of Versailles, with a view to sollicit a loan of about a million sterling, and additional naval aids, from our great and good Ally His Most Christian Majesty. I wish them success, tho’ I fear we have not fallen upon the most likely way of obtaining the loan; the appointment of an Envoy on this occasion seems to imply a want of confidence in our Minister’s attention, abilities or something else; however I hope it may not be construed in that light, but rather considered as an evidence of our earnestness in the business.
     We seem to be carrying on a war of finance; the States are therefore jointly and severally entering into it with great zeal, and I do not fear but we shall get the better of our enemies even in this sort of contest. We have a great plenty of every thing but specie, and military stores—We can readily furnish them with provisions and pay, and are pretty well stored with arms and ammunition; cloathing is our principal want. Our friends abroad must assist us in the payments of the interest of our national debt, and with the articles wanted. with some money and clothes.
     Since General Gates’s disappointment at Camden (owing to the then inexperience of the Militia in that Country) our affairs to the Southward wear a more favorable aspect. The Militia afterwards became ashamed, grew almost desperate, and have beaten the Enemy where ever they met them; with equal numbers they attacked a Body of near 1200 under Colo: Ferguson at Kings-Mountain, killed the Colonel and about 250 more and took all the rest prisoners, except about 15, or 20 at the most; Major Weymiss of the British Horse was wounded and taken prisoner, together with 25 of his cavalry, and a number killed, by a party under Brigadier General Sumpter of the Militia of South Carolina; who have since that, it is just reported and believed, attacked Colo: Tarlton’s Legion, mortally wounded the Colonel, killed near 100 and taken 112 prisoners. All is quiet in the neighbourhood of New-York. The Enemy seem to bend their whole attention and force to the Southward. They had detached 2000 men to Portsmouth in Virginia under General A. Lesley, with a view of forming a junction with Lord Cornwallis; but being totally deceived in that expectation, after staying in the neighbourhood upwards of three weeks, making a small fortification there, burning some churches and dwelling houses according to their custom, they re-embarked on the 23d. last month; intending it is supposed for Cape-Fear in North Carolina, but we have as yet no certain accounts of their landing. So much for news—You should have more, but the Bearer, Mr. John Benezet, purposing to sail early tomorrow morning prevents it.
     
     Permit me, Sir, to introduce this Gentleman to your acquaintance. He proposes to reside for some time in France, as a Merchant; he is one of a considerable House here, has been a staunch Whig from the first dawn of the contest, and has always bore the character of a sensible and polite Gentleman.
     I am, dear Sir, Your most obedient & very humble servant
     Be so good as to present my very respectful compliments to Mr: Dana.
    